

116 HR 1650 IH: Ending Duplicative Permitting Act
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1650IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Ms. Cheney (for herself, Mr. Gosar, Mr. Gohmert, Mr. Hunter, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo clarify that the Bureau of Land Management shall not require permits for oil and gas activities
			 conducted on non-Federal surface estate to access subsurface mineral
			 estate that is less than 50 percent federally owned, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ending Duplicative Permitting Act. 2.Access to Federal oil and gas from non-Federal surface estateSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following:
			
				(q)No Federal permit required for oil and gas activities on certain land
 (1)In generalThe Secretary shall not require an operator to obtain a Federal drilling permit for oil and gas exploration and production activities conducted on non-Federal surface estate, provided that—
 (A)the United States holds an ownership interest of less than 50 percent of the subsurface mineral estate to be accessed by the proposed action; and
 (B)the operator submits to the Secretary a State permit to conduct oil and gas exploration and production activities on the non-Federal surface estate.
 (2)No Federal actionOil and gas exploration and production activities carried out under paragraph (1)— (A)shall require no additional Federal action;
 (B)may commence 30 days after submission of the State permit to the Secretary; (C)are categorically excluded from any further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (D)shall not require any analysis under section 106 of the National Historic Preservation Act of 1966, as amended (54 U.S.C. 306108); and
 (E)shall not require any analysis, assessment, or consultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
						(3)Royalties and production accountability
 (A)Nothing in this subsection shall affect the amount of royalties due to the United States under this Act from the production of oil and gas, or alter the Secretary’s authority to conduct audits and collect civil penalties pursuant to the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711 et seq.).
 (B)The Secretary may conduct on-site reviews and inspections to ensure proper accountability, measurement, and reporting of production of Federal oil and gas, and payment of royalties.
 (4)ExceptionsThis subsection shall not apply to actions on Indian lands or resources managed in trust for the benefit of Indian tribes..
		